UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7032



STEVEN HOWARD,

                                            Plaintiff - Appellant,

          versus


ELKINS CITY POLICE DEPARTMENT; RANDOLPH COUNTY
SHERIFF’S OFFICE; WEST VIRGINIA STATE POLICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00074-REM)


Submitted:   September 12, 2007       Decided:   September 21, 2007


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Howard, Appellant Pro Se. John Everett Busch, BUSCH, ZURBUCH
& THOMPSON, PLLC, Elkins, West Virginia; Virginia Grottendieck
Lanham, South Charleston, West Virginia; John A. Hoyer, STATE
POLICE LEGAL COUNSEL, South Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven Howard seeks to appeal the district court’s order

accepting the report and recommendation of a magistrate judge and

dismissing his civil rights complaint without prejudice for failure

to state a claim upon which relief may be granted.          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).         Because the deficiency

identified by the district court--that the complaint did not assert

facts in support of its legal conclusions--may be remedied by the

filing of a complaint that articulates adequate facts, we conclude

that the order Howard seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order.        See Domino Sugar

Corp. v. Sugar Worker’s Local Union 392, 10 F.3d 1064, 1066-67 (4th

Cir.   1993)   (a    dismissal   without   prejudice   is   not   generally

appealable).        Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                   - 2 -